Citation Nr: 1732496	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  08-29 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from December 1981 to April 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2012, the Board reopened the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder and remanded the underlying service connection issue for further development.

The Board adjudicated this appeal in a July 2014 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2015 the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the July 2014 decision, and remanded the claim to the Board for action consistent with the terms of the JMR.  

In February 2016, the Board remanded this case for further development.


FINDING OF FACT

The Veteran does not have an acquired psychiatric condition that began in service or is otherwise etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric condition have not all been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is not available for a disability that is the result of a veteran's willful misconduct or the result of his abuse of alcohol or drugs.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, service connection may be granted for alcohol abuse that is a secondary to or is caused by a primary service-connected disorder.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  Such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.  

Additionally, regulation provides that personality disorders are not diseases or injuries within the meaning of applicable legislation but rather are congenital or developmental defects.  38 C.F.R. § 3.303 (c).

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

During the pendency of this appeal, the Veteran has been diagnosed with depressive disorder, mood disorder, and adjustment disorder.  The Veteran has also been diagnosed with personality disorders, which are not disabilities for VA purposes, and polysubstance abuse, which cannot be primarily service connected.

The Veteran's service treatment records are silent with regard to any diagnosis of or psychiatric treatment during his active duty service.  He has, however, argued that his in-service physical complaints indicate an in-service onset of psychiatric condition.  On December 8, 1981, a few days after his entrance into service, the Veteran reported a recent kidney illness on his dental health questionnaire, but no symptoms were present.  No kidney illness was noted on the April 1981 examination several months earlier.  Another December 8, 1981, notation in his service treatment records found that:

Recruit screening examination and review of entrance medical examination and history conducted this date in compliance with Manual of the Medical Department Article 15 40A.  All significant defects if any have been evaluated and have been determined to be non-disqualifying.

A later December 1981 emergency treatment report shows a left knee strain following a bicycling injury and hyperventilation that resolved.  Still later that month, the Veteran complained of chest pain with tenderness to palpation of the costal margin.  He was diagnosed with costochondritis.  Thus, these in-service physical complaints are shown.

The remaining question is whether the Veteran's current psychiatric condition is causally related to his military service.  To that end, the Veteran underwent a May 2016 VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  At that time, the examiner diagnosed the Veteran with alcohol and drug addiction.  As these are not diseases or injuries for VA purposes, no medical nexus opinion was provided.  The Board acknowledges that this examiner listed two diagnoses (alcohol use disorder in remission and polysubstance in remission) and then incorrectly noted that the Veteran did not have more than one mental disorder diagnosed.  This mistake, however, is easily reconciled with the rest of the examination report, which continues to discuss these two diagnoses.  As such, the probative value of the examination is not diminished by the examiner's mistaken indication that the Veteran had only one diagnosis.

In a June 2016 addendum, the VA psychiatrist noted that she did not find the Veteran to have a current somatoform disorder and thus could not provide a medical nexus opinion on such a condition.  She instead found alcohol and cocaine use disorders.  The Veteran had not volunteered certain information at the time of his examination that was relevant to a diagnosis of personality disorder.  After reviewing the subjective medical history reported at earlier VA examinations, the VA psychiatrist confirmed a new diagnosis of personality disorder with antisocial personality traits.  A personality disorder is not a disability for VA purposes and, as such, no medical nexus opinion was provided.

The Veteran has also submitted an October 2015 private opinion and a November 2016 rebuttal from Dr. A.I.  In his October 2015 opinion, Dr. A.I. found that it was at least as likely as not that the Veteran's psychiatric disorders, which included psychiatric symptoms in the affective and anxiety realms and the 1986 diagnosis of somatization disorder, began in service with somatoform complaints.  In doing so, Dr. A.I. referred to the Veteran's in-service physical complaints of kidney illness, hyperventilation, and chest pain and noted the overlap and interaction between somatic realm disorders and psychiatric disorders in the affective and anxiety realms.

As an initial matter, the Board notes that the Veteran's December 1981 report of a recent kidney illness with no current symptoms is not helpful to his case.  Although the Veteran had undergone an examination in April 1981, he did not enter service until eight months later.  There are not records from this intervening period to show whether this was a physical or somatic condition.  If this was a physical condition, it could reasonably have resolved in the interim.  If this was a somatic complaint, it would suggest that the Veteran's symptoms began before service and this was a pre-existing condition.  Ultimately the Board finds that the lack of medical evidence for the intervening eight months prevents any competent findings regarding the nature of this reported kidney illness.

Dr. A.I. also specifically cited the Veteran's December 1981 complaint of hyperventilation, which eventually resolved, suggesting that it was of a non-organic nature.  Dr. A.I. found that it was not until several years later when, in the context of the Veteran's July 1986 psychiatric evaluation in conjunction with his claim for Social Security Administration (SSA) benefits, Dr. T.C.S. found that the Veteran had a "litany of somatic complaints."  Dr. A.I. argued that clinical psychologists are less competent than psychiatrists to diagnose such a condition.  Dr. A.I. reasoned that with the benefit of hindsight, the Veteran's physical complaints in service that were not supported by objective findings should be recognized as psychosomatic complaints and that the Veteran's polysubstance abuse was used as a self-medicating tool to decrease symptoms of affective and anxiety disorders.  

Dr. A.I has accorded a lot of weight to the July 1986 SSA psychiatric evaluation that found a somatoform disorder.  Dr. A.I. noted that, as an independent Social Security Disability psychiatric evaluator, Dr. T.C.S. must be an experienced psychiatrist who had undergone rigorous screening.  In this July 1986 record, Dr. T.C.S. noted that the Veteran claims to have injured his back on the job twice in 1984 and had been suffering from back pain that was not responsive to medication ever since.  The Veteran's physician could not find an organic pathology for his back complaints.  Instead the Veteran's was noted to have somatic complaints including difficulty breathing, fluid around his heart, tremor of the hands, dizziness, having no energy, or strength, chest pain, diarrhea, stomach pain chest pain and inability to gain weight.  A September 1986 SSA psychiatric review technique form found somatoform disorders with a history of physical symptoms for which there were no demonstrable organic finding, or known physiological mechanisms.  In an October 1987 SSA psychiatric evaluation, Dr. E.D., a psychological consultant, found somatoform disorders. Specifically, he found psychic overlay of back pain.  Dr. E.D. also found pathological dependence, passivity, or aggressivity.

In according deference to Dr. T.C.S.'s findings, Dr. A.I. has argued that psychiatrists are inherently more qualified to address somatoform disorders.  He went on to say that psychologists, such as the November 2013 VA examiner, are not competent to accurately diagnose somatoform disorders because, unlike psychiatrists, they did not go to medical school or spend at least six months of training in non-psychiatric fields.  Dr. A.I. stated that this inter-disciplinary experience allows psychiatrists to better understand the interplay between somatic and psychiatric complaints, symptoms, and conditions.  While the Board appreciates the hard work that goes in to completing medical school and residency, this alone is not enough to dismiss the findings of psychologist, who for their part have also received extensive education and training.  Perhaps the biggest flaw to Dr. A.I.'s argument, however, is that not all of the psychiatrists who have examined the Veteran have arrived at the same conclusion.  Most recently, for example, a VA psychiatrist in May 2017 also failed to diagnose the Veteran with a somatic disorder.  Moreover, the May 2016 VA examiner is also a psychiatrist.  No other more specific challenge to the competency of the medical evidence has been presented.  As such, the Board finds both psychiatrists and psychologists to be qualified mental health providers and will not differentiate between the findings of each.

A diagnosis of somatoform disorder is not shown before the July 1986 evaluation or in the intervening years between the October 1987 evaluation and Dr. A.I.'s recent opinion.  In a December 1985 SSA psychiatric evaluation, Dr. R.M.L., a psychological consultant, found no medically determinable impairment.  In doing so, he specifically declined to diagnose any condition, including somatoform disorders.  Likewise, a September 1991 SSA psychological evaluation performed by Dr. L.V.A. diagnosed the Veteran with episodic alcohol abuse, malingering, and antisocial personality disorder.  In finding continuing symptoms, Dr. A.I. is directly contradicting the contemporaneous medical record.  Thus, the record does not support the medical history upon which Dr. A.I. has based his opinion.  This significantly reduces the probative value of his opinion.  Furthermore, the 1986 diagnosis of somatoform disorders falls squarely outside of the appeals period and, while noting an overlay and interplay between somatoform disorders and affective and/or anxiety disorders, Dr. A.I. has not explained a causal connection between the reported in-service somatoform complaints and any of the psychiatric disorders with which the Veteran has been diagnosed during the appeals period.  Finally, to the extent that Dr. A.I. has relied on the Veteran's statements in rendering his opinion, the competency and credibility of those statements must be independently determined.

Turning to the question of the Veteran's lay statements, the Board notes that the Veteran's credibility is highly questionable.  At the time of the July 1986 record, the Veteran inaccurately reported a three-year history of military service which is inconsistent with the record that shows his service only spanned a few months.  He reported undergoing two knee surgeries during service and suffering from back pain even while in service.  Again, his service treatment records do not bear out this history and instead show one complaint of left knee strain after a bicycling accident.  The Board notes that the Veteran's inaccurate statements here suggest that he is an unreliable historian with a tendency to incorrectly report events in a way that minimizes his shortcomings and exaggerates his medical history.  A September 1991 SSA psychological evaluation performed by Dr. L.V.A. diagnosed the Veteran with episodic alcohol abuse, malingering, and antisocial personality disorder, noting that the "symptomatological picture is improbable and the weight of the examination data indicates efforts to feign mental illness."  Thus, the Board finds the Veteran statements regarding the onset and continuity of his symptoms to be not credible.

Based on the above, the Board does not find sufficient evidence of a somatoform disorder that began in service and has persisted since.  Aside from the claimed somatic complaints, the Veteran had no psychiatric complaints or treatment in service to which a current disability could be causally linked.  As explained above, service connection cannot be granted for the Veteran's personality disorder and history of various substance abuses.  

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric condition and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric condition is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


